Citation Nr: 9903261	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served in the Marine Corps Reserve from August 
1952 to May 1954.  This included active service from March 
1953 to July 1953 (active duty for training during which he 
incurred his service-connected bilateral hearing loss).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the VA 
RO which denied an increase in a 10 percent rating for 
bilateral hearing loss.  This is the only issue properly on 
appeal at this time.

In recent written argument, the veteran's representative 
pointed out that RO rating decisions in September 1954 and 
October 1960 noted that the veteran's service-connected 
disability consisted of bilateral hearing loss with tinnitus, 
and that a rating decision in September 1961 dropped the 
reference to tinnitus without specifically severing service 
connection.  The representative has argued that tinnitus 
should be recognized as service connected and that a separate 
10 percent rating should be assigned for tinnitus.  Matters 
concerning compensation for tinnitus have not been developed 
for appellate review, and the Board refers them to the RO for 
appropriate action.


REMAND

The veteran's claim for an increase in the 10 percent rating 
for bilateral hearing loss is well grounded, meaning 
plausible, and the Board agrees with the veteran's 
representative that a remand is required to further assist 
the veteran in developing this claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  

The only recent medical evidence concerning hearing loss is a 
photocopy of a May 1997 VA audiogram, in graph form, and it 
appears that this hearing test may not have been performed 
under the standards for VA compensation examinations (the 
veteran submitted the report himself, and he relates that the 
audiologist told him it was not a standard compensation 
examination).  A thorough current VA audiology compensation 
examination should be provided, and any other recent relevant 
medical records should be obtained.  38 C.F.R. § 3.326; 
Caffrey v. Brown, 6 Vet.App. 377 (1994); Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

Accordingly, the case is remanded for the following action: 

1.  The RO should ask the veteran to 
identify any sources of VA or non-VA 
examination or treatment for hearing 
problems since the May 1997 VA hearing 
test.  The RO should obtain copies of 
related medical records from any 
identified sources.

2.  The RO should have the veteran 
undergo a VA audiology compensation 
examination to evaluate the current 
severity of bilateral hearing loss.  (Any 
tinnitus should also be evaluated.) 

Thereafter, the RO should review the claim for an increased 
rating for bilateral hearing loss.  If the claim is denied, 
the veteran and his representative should be issued a 
supplemental statement of the case, and given an opportunity 
to respond, before the case is returned to the Board.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 3 -


